                   CaseCase 19-30152-ABA
                        19-30152-ABA   DocDoc
                                           41 39Filed
                                                    Filed 03/06/20Entered
                                                       03/13/20      Entered   03/06/20
                                                                            03/14/20    11:54:43 Desc
                                                                                      00:31:10    DescImaged
                                                                                                       Main
                                                   Document
                                            Certificate of       Page
                                                           Notice      1 of1 2of 3
                                                                    Page
                    81,7('67$7(6%$1.5837&<&2857
                    ',675,&72)1(:-(56(<

                    &DSWLRQLQ&RPSOLDQFHZLWK'1-/%5 E 
                    
                     DINO S. MANTZAS, ESQUIRE
                    701 ROUTE 73 N., SUITE 1
                    MARLTON, NEW JERSEY 08053                                                           Order Filed on March 11, 2020
                    (856) 988-0033                                                                      by Clerk
                                                                                                        U.S. Bankruptcy Court
                                                                                                         District of New Jersey
                    
                    
                    
                    
                    
                    
                                                                                        &DVH1RBBBBBBBBBBBBBBBBBBBBB
                                                                                                                19-30152
                    ,Q5H
                    V.E.G., INC                                                        &KDSWHUBBBBBBBBBBBBBBBBBBBBB
                                                                                                                     11

                                                                                        -XGJHBBBBBBBBBBBBBBBBBBBBB
                                                                                                              Andrew B. Altenburg

               
               
               
               
               
                                                                   25'(5$87+25,=,1*5(7(17,212)
                 
         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     Markovitz, Starkman & Company, LLC


 
7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHLV25'(5('




                   DATED: March 11, 2020
CaseCase 19-30152-ABA
     19-30152-ABA   DocDoc
                        41 39Filed
                                 Filed 03/06/20Entered
                                    03/13/20     Entered   03/06/20
                                                        03/14/20    11:54:43 Desc
                                                                  00:31:10    DescImaged
                                                                                   Main
                                Document
                         Certificate of NoticePage 2 of2 2of 3
                                                Page


       
       
       
       8SRQWKHDSSOLFDQW¶VUHTXHVWIRUDXWKRUL]DWLRQWRUHWDLQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                  Markovitz,Starkman & Company, LLC
       DVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBLWLVKHUHE\25'(5('
                   accountants for the Debtor

            7KHDSSOLFDQWLVDXWKRUL]HGWRUHWDLQWKHDERYHSDUW\LQWKHSURIHVVLRQDOFDSDFLW\QRWHG
             7KHSURIHVVLRQDO¶VDGGUHVVLV BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               457 Haddonfield Road
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                Cherry Hill, New Jersey 08002
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

            &RPSHQVDWLRQZLOOEHSDLGLQVXFKDPRXQWVDVPD\EHDOORZHGE\WKH&RXUWRQSURSHU
              DSSOLFDWLRQ V 

            ,IWKHSURIHVVLRQDOUHTXHVWHGDZDLYHUDVQRWHGEHORZLWLV‫*܆‬UDQWHG‫'܆‬HQLHG

              ‫܆‬:DLYHUXQGHU'1-/%5 E RIWKHUHTXLUHPHQWVRI'1-/%5

              ‫܆‬:DLYHUXQGHU'1-/%5RIWKHUHTXLUHPHQWVRI'1-/%5LQDFKDSWHU
              FDVH3D\PHQWWRWKHSURIHVVLRQDOPD\RQO\EHPDGHDIWHUVDWLVIDFWRU\FRPSOHWLRQRI
              VHUYLFHV

            7KHHIIHFWLYHGDWHRIUHWHQWLRQLVWKHGDWHWKHDSSOLFDWLRQZDVILOHGZLWKWKH&RXUW
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
       
                                                                                                       rev.8/1/15
                                                       
        Case 19-30152-ABA              Doc 41 Filed 03/13/20 Entered 03/14/20 00:31:10                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-30152-ABA
V.E.G., INC.                                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 11, 2020
                                      Form ID: pdf903                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
db             +V.E.G., INC.,   572 Cuthbert Boulevard,   Haddon Township, NJ 08108-3300

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Dino S. Mantzas    on behalf of Debtor    V.E.G., INC. dino@dmantzaslaw.com
              Edmond M. George    on behalf of Creditor    Obermayer Rebmann Maxwell & Hippel LLP
               edmond.george@obermayer.com,
               angela.baglanzis@obermayer.com;michael.vagnoni@obermayer.com;Lucille.acello@obermayer.com;alicia.
               sandoval@obermayer.com;helen.belair@obermayer.com;turner.falk@obermayer.com;coleen.schmidt@oberma
               yer.com
              Jeffrey M. Sponder    on behalf of U.S. Trustee    U.S. Trustee jeffrey.m.sponder@usdoj.gov,
               jeffrey.m.sponder@usdoj.gov
              Neal M. Ruben    on behalf of Creditor    1st Consitution Bank rubes13@aol.com
              Sergio I. Scuteri    on behalf of Creditor    Sysco Philadelphia, LLC sscuteri@capehart.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 6
